Citation Nr: 1523678	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  10-48 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic lumbar strain.

2.  Entitlement to service connection for a low back disability other than chronic lumbar strain

3.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1984 to November 1986 and from January 1991 to July 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In February 2015, the Veteran testified before the undersigned at a Board video conference hearing.  A transcript of the hearing is of record.  

With respect to the Veteran's initial claim for service connection for low back pain, the Board notes that the record contains more than one diagnosis pertaining to his back.  Thus, the Board has recharacterized the issues as noted on the title page of this decision to account for any potentially relevant back disabilities raised by the record, including chronic lumbar strain and degenerative disc disease.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the veteran cannot be held to a medical level of understanding of differences between psychiatric disorders, so that his claim for one also must be considered a claim for any other psychiatric disability whose presence is supported by the record).

In March 2015, the Board received additional evidence in support of the Veteran's claim for service connection for a back disability.  The evidence includes a private medical record from a nurse practitioner which was not accompanied by a written waiver of review by the AOJ in the first instance.  38 C.F.R. § 20.1304(c).  However, in light of the favorable decision below with respect to the issue of entitlement to service connection for chronic lumbar strain, referral of the evidence to the RO in the first instance is not warranted with respect to this issue.  See 38 C.F.R. § 20.1304(c).  

The issues of entitlement to service connection for a back disability other than chronic lumbar strain and for a right knee disability are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has been treated for complaints of low back pain since service and has been diagnosed as having chronic lumbar strain, which is attributable to service.


CONCLUSION OF LAW

Chronic lumbar strain was incurred in peacetime service.  38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

To the extent that the action taken herein below is fully favorable to the Veteran, further discussion of VCAA is not required at this time.

II. Analysis

Pertinent Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101.  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Discussion

The Veteran asserts that he injured his back in service in 1986 when the jeep he was riding in flipped over trapping him underneath.  He said he was taken to a trauma center and was then sent back to the training area for three to four days of bedrest.  He also said he has been seeking treatment for low back pain ever since he got out of service in 1986.  Unfortunately, his service treatment records are incomplete despite adequate efforts to obtain them.  See VA Memorandum of Unavailability of Service Treatment Records dated in September 2008.  Moreover, the available service treatment records do not include records dated at the time of the purported motor vehicle accident.

Nonetheless, the Board finds the Veteran's statement as to the automobile accident credible.  In addition to his consistent statements both in writing and at the Board hearing as to the inservice jeep accident, available service treatment records dated as early as December 1990 document the incident.  In this regard, there is an Application Medical Prescreening Form dated in December 1990 that notes that the Veteran sustained an automobile accident in the regular Army in 1986 (it also notes that he was involved in a subsequent car crash in March/April 1989).  Moreover, there is a statement on file dated in November 2010 from a fellow serviceman who corroborated the incident by stating that he too was riding in the vehicle when it overturned.    

As to the Veteran's reports, both in writing and at the February 2015 Board hearing, that he has been experiencing chronic low back pain ever since the inservice motor vehicle accident in 1986, he is competent to report observable symptoms, such as an onset of symptoms and their history, and the Board finds his statements as to the onset of low back pain and continuation of such pain credible.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).   Moreover, there is a March 1991 Report of Medical History which contains a notation "car wreck back pain... -1986." next to the question asking about any previous illnesses or injuries.

The RO based the adverse decision in December 2008 on a December 2008 VA examination report wherein the examiner opined that it is less likely as not that the Veteran's current back disability, diagnosed as degenerative disc disease, was due to the motor vehicle accident in 1986.  The examiner explained that the veteran had an injury more than 20 years ago and had a diagnosis of lumbar strain.  He went on to report that the changes the veteran was currently experiencing in his back were probably more likely to be age-related changes with degenerative disk disease.
 
However, in a recent letter received in March 2015 from a private nurse practitioner, the nurse distinguishes between the Veteran's degenerative joint disease and chronic low back strain.  More specifically, she indicates that he currently has lumbar strain related service.  She points out that the Veteran's complaints of low back strain date back to service and precede his diagnosis of degenerative joint disease.  She goes on to explain that the fact that he complained of chronic low back pain despite normal x-rays at the VA medical center over the years indicates an underlying etiology for the pain of being a muscle condition.  She thus opines that it is at least as likely as not that the current lumbar strain condition is a continuation of the active duty lumbar strain condition.  Her opinion is well reasoned and contained in a comprehensive report that discusses the Veteran's medical history in detail.  In rendering her opinion, she acknowledged that the Veteran experienced a second accident postservice.

In addition, there is a September 2008 letter from a private physician, Dr. Nyugen, who relates the Veteran's chronic low back pain to service.  In this regard, he reported that the Veteran had had chronic low back pain since 1986, after he was involved in a motor vehicle accident.  He further reported that these conditions were worsening with age.  

In light of the above, the Board finds that the weight of evidence is favorable to the Veteran.  That is, it is based on his credible reports of persistent low back pain ever since the inservice jeep accident in 1986, as well as the well-reasoned opinion of the nurse practitioner in May 2015 and the opinion by Dr. Nyugen in September 2008, both of whom relate the Veterans chronic lumbar strain to the inservice motor vehicle accident.  Accordingly, the claim for service connection for chronic lumbar strain is granted.


ORDER

Service connection for chronic lumbar strain is granted.



REMAND

Back Disability other than Chronic Lumbar Strain

With respect to the claim for service connection for a back disability other than chronic lumbar strain, the AOJ received additional evidence following the issuance of the most recent Supplemental Statement of the Case (SSOC) in September 2014.  This evidence was not accompanied by a written waiver of AOJ review in the first instance and includes a medical report from G. G. Uribe, ARNP, with a fax date in February 2015, and duplicate copies of lumbar x-ray and MRI reports.  Accordingly, a remand is in order so that the AOJ can review this pertinent evidence in the first instance and conduct any additional development deemed appropriate.  38 U.S.C.A. §§ 5103A; 20.1304(c); 38 C.F.R. § 3.159.

Right Knee Disability

Two theories of entitlement are pertinent to this claim.  The first theory is that of direct service connection which has been raised by the record by way of a June 2009 statement from Dr. Nguyen.  In this statement, Dr. Nguyen reported that the Veteran had chronic right knee pain since 1986 after he was involved in a motor vehicle accident.  Also, the Veteran testified in February 2015 that he injured his right knee during his second period of active duty service in mid-January 1991 when he stepped off a deuce and a half and heard a weird little noise in his knee.  See Board hearing transcript page 8.  

As noted, the Veteran's service treatment records are not complete despite adequate attempts to obtain the missing records.  In a case in which a Veteran's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist him in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991).

In light of the evidence discussed above pertinent to direct service connection, along with a present diagnosis of right knee osteoarthrosis, a medical nexus opinion must be obtained that addresses whether the Veteran currently has a right knee disability related to service.  See McLendon v. Nicholson, 20 Vet. App 79 (2006).

The second theory of entitlement was raised by the Veteran in August 2011 when he claimed on VA Form 4138 that the inservice jeep accident caused his back problems which in turn caused his leg problems.  This raises the theory of secondary service connection under 38 C.F.R. § 3.310.  As this newly raised theory has not been considered by the RO and in light of the Board's decision above granting service connection for chronic lumbar strain, a remand is in order so that the RO can consider this theory in the first instance and conduct any development deemed appropriate.  See Robinson v. Mansfield, 21 Vet. App. 545, 550-51 (2008) (holding that VA must consider all theories of entitlement reasonably raised by the claimant or the evidence of record as one claim). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to address the current nature and etiology of his right knee disability.  All indicated tests and studies should be accomplished and the findings then reported in detail. 

The examiner should set forth all current right knee diagnoses, to include osteoarthrosis, and provide an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any such right knee disorder is related to service or a service connected disability.  In terms of secondary service connection, the examiner should consider service connection by way of aggravation of a nonservice connected disability.  That is, the examiner should indicate whether it is at least as likely as not that the current right knee disability is aggravated beyond the normal course of the condition by the Veteran's service-connected disabilities, namely his chronic lumbar strain.

If such aggravation is found, the examiner should address the following medical issues:  (a) the baseline manifestations of the Veteran's right knee disability found prior to aggravation; and (b) the increased manifestations that are proximately due to the service connected disability(ies).  

All relevant medical records, including the claims folder, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.

2.  After completing the aforementioned development and any additional development deemed necessary regarding the issues on appeal, the AOJ should readjudicate the issues.  Consideration must be given to all additional evidence received and all theories of entitlement raised.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive SSOC and afforded a reasonable opportunity for response.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


